Citation Nr: 1431119	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Decision Review Officer hearing at the San Diego, California RO in August 2009.  A transcript of the hearing is associated with the claims file.

The Veteran requested a hearing before the Board in his January 2013 substantive appeal.  However, in April 2013, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's Board hearing request is withdrawn.

This matter was remanded by the Board in November 2013 for further development.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a nose bleed disorder, which was also remanded by the Board in November 2013.  In a February 2014 decision, the Appeals Management Center granted service connection for epistaxis, claimed as nosebleeds.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a nosebleed disorder is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Virtual VA paperless claims processing system contains treatment records from the San Diego VA Health Care System dated October 2011 to December 2013, and a June 2014 appellate brief.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  
FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's hypertension was not manifested by diastolic pressure readings predominantly 100 or more, or systolic pressure readings predominantly 160 or more; and, the record does not reflect a past history of diastolic pressure predominantly 100 or more.
 
2. The Veteran's hypertension does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2013).

2. Application of the extraschedular rating provisions is not warranted. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in December 2006 and March 2009.  The Veteran was notified of the evidence needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for hypertension has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been associated with the record.  

In the November 2013 remand, the Board instructed the RO to obtain all VA treatment records for hypertension from 2012 to present, and then schedule the Veteran for a VA examination to ascertain the nature and severity of his current hypertension.  The examiner was asked to specifically comment on the discrepancy in blood pressure readings taken at home by the Veteran as he reported in a January 2103 written statement, and contemporaneous 2012 and 2013 VA clinical readings.

As discussed above, VA treatment records dated October 2011 to December 2013 are contained on Virtual VA.  The Veteran was afforded a VA hypertension examination in January 2014.  The VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria, as well as the discrepancy in the Veteran's home and clinical blood pressure readings.  Based on the examination and the absence of evidence of worsening symptomatology since the January 2014 examination, the Board concludes the examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Given the association of VA treatment records with the Veteran's Virtual VA file, the January 2014 VA examination and report, and the subsequent readjudication of the claim in February 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension is rated under Diagnostic Code 7101 of the Rating Schedule.  38 C.F.R. § 4.104.  In pertinent part, hypertension warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.
Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his hypertension warrants a compensable disability rating because he requires medication for control of his hypertension, and because he continues to have high blood pressure readings.  See, e.g., January 2013 Veteran statement; July 2008 Veteran statement.

Upon VA examination in January 2014, the VA examiner reviewed the Veteran's claims file and examined the Veteran.  The VA examiner noted the Veteran takes two medications for his blood pressure, but that the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Upon examination, the Veteran's blood pressure readings were 132/80, 118/72, and 128/68.  The VA examiner noted she reviewed the Veteran's documented blood pressure readings in his VA treatment records since November 2000, and opined that the Veteran does not currently have diastolic pressure predominantly 100 or more, that he does not have systolic pressure predominantly 160 or more, and/or a history of diastolic pressure predominantly 100 or more requiring continuous use of medication for control.

The Veteran's hypertension was diagnosed in the late 1990s.  See November 2008 VA hypertension examination report; March 2008 VA heart examination report.  The Veteran's VA and private treatment records reflect that the Veteran has been on continuous blood pressure medication.  See, e.g., January 2014 VA hypertension examination report; March 2010 VA treatment note (Veteran's blood pressure medication increased); November 2008 VA hypertension examination (noting Veteran being treated with two medications); June 2007 VA primary care note; May 2004 Scripps Clinic treatment note.  However, the Veteran's treatment records do not reflect any readings of diastolic pressure of 100 or more.  Over time, the highest clinical diastolic pressure readings shown have been in the 80s.  See, e.g., July 2012 VA treatment note; March 2012 VA treatment note; October 2011 VA treatment note; January 2011 VA treatment note; May 2009 VA diabetes mellitus examination; June 2008 VA Pain Medicine Consult; May 2004 Scripps Clinic treatment note; March 1999 Scripps Clinic treatment note.  Of record are only four instances in which the diastolic pressure has been in the 90s.  See January 7, 2013 VA vital signs record (92 and then 93); August 27, 2012 VA Endocrine/Diabetes note; August 14, 2012 VA primary care note. 

The Veteran's treatment records also do not reflect readings of systolic pressure predominantly 160 or more.  Of record are only six instances in which the Veteran's clinical systolic pressure was near or above 160, three of which were recorded the same day.  See January 16, 2013 VA vital signs (159); January 7, 2013 VA vital signs (173, then 168, then 158); August 14, 2012 VA primary care note (160); June 2008 VA treatment note (160).  Although the Veteran contends that his blood pressure readings at VA appointments in 2012 ranged from 174/89-189/97, and that readings were taken three or four times looking for lower readings, see January 2013 Veteran statement, the Veteran's VA treatment records dated in 2012 do not show blood pressure anywhere near that range.

The Veteran contends that the blood pressure readings taken at home are much higher than those reflected in his treatment records.  See January 2014 VA hypertension examination (Veteran reports his home blood pressure readings run systolic pressure of 180-220, diastolic pressure of 105-110); January 2013 Veteran statement (Veteran reports systolic pressures above 160 between February 2012 and January 2013).  However, in an August 2012 VA treatment note, at which time the Veteran's clinical blood pressure reading was 150/92, the Veteran reported that he had better blood pressure readings at home, in the 120s/70s, and the Veteran declined changes to his blood pressure treatment.  See also February 2012 VA treatment note (Veteran reports his blood pressure is generally less than 130/80 at home).  Upon VA examination in January 2014, the Veteran reported that his home blood pressure cuff had stopped working about a month prior, and that changing the batteries in the machine did not solve the problem.  The VA examiner opined that the discrepancy in the Veteran's home blood pressure readings versus those taken in the clinic and documented in his medical records was likely due to machine error.

While the Veteran is competent to report symptoms that are perceivable to him, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran contends his reported home blood pressure readings meet the criteria for a compensable disability rating, upon VA examination in January 2014 both the Veteran and VA examiner noted the Veteran has experienced errors with his home blood pressure cuff.  The Board concludes that the medical evidence, as reflected by the clinical blood pressure readings prepared by skilled professionals in the Veteran's treatment records, is more probative of the true degree of the Veteran's disability.

The Board finds there is no competent and probative evidence of record that the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the Veteran requiring continuous medication for control.  Accordingly, the criteria for a compensable disability rating for hypertension are not met.

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hypertension.  The Veteran's hypertension is manifested by the requirement of continuous medication, systolic pressure predominantly less than 160, and diastolic pressure predominantly less than 100.  The rating assigned contemplates these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for hypertension is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


